—In a proceeding to invalidate petitions designating Richard L. Brodsky as a candidate in the Democratic Party primary election to be held on September 11, 1979 for the public office of County Legislator from the Ninth County Legislative District, the appeal is from a judgment of the Supreme Court, Westchester County, entered August 15, 1979, which dismissed the proceeding. Judgment affirmed, without costs or disbursements (see Matter of Alper v Hayduk, 71 AD2d 935). Mollen, P.J., O’Connor, Rabin, Shapiro and Gibbons, JJ., concur.